Title: From George Washington to Robert Cary & Company, 12 January 1769
From: Washington, George
To: Robert Cary & Company



Gentn
Mount Vernon Jany 12th 1769

In looking over my order (of the 20th of June last) for Goods, I perceive that I have omitted sending for Dutch Blanketting for the use of my Estate on Potomack—an Article I much want, and

must beg the favour of you to send me by the first Ship bound to this River. Three pieces are requisite; and if they cannot be got here (in a vessel to Potomack) by the middle or last of October, I must, in that case, desire they may be sent to York or James River to the care of Mr Joseph Valentine; as some of my People will suffer greatly for want of them, if they do not come to my hands before Winter setts in. From him I can fall upon some method to fetch them; although it woud be vastly more desireable to receive them by a Vessel directly to this River if any such shoud offer. I am Gentn Yr Most Hble Servt

Go: Washington

